 

PATENTS, TRADEMARKS

AND COPYRIGHTS SECURITY AGREEMENT

HUDSON TECHNOLOGIES COMPANY

 

THIS PATENTS, TRADEMARKS AND COPYRIGHTS SECURITY AGREEMENT is made on the 22nd
day of June, 2012 between HUDSON TECHNOLOGIES COMPANY, a corporation organized
under the laws of the State of Tennessee (the “Assignor”), the financial
institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and individually a “Lender”) and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the “Agent”).
Capitalized terms not defined herein shall have the meanings ascribed to them in
the Loan Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, Assignor (also referred to herein as the “Borrower”) has executed a
certain Revolving Credit, Term Loan and Security Agreement dated the date hereof
(as same may be amended, restated, replaced, modified and/or supplemented from
time to time, the “Loan Agreement”) and other loan documents executed in
connection therewith (all of which are collectively referred to as the “Other
Documents”) to Agent for its benefit and for the ratable benefit of each Lender,
to secure loans by Lenders to Borrower in the aggregate amount of up to
$27,000,000 (as such amount may be increased from time to time); and

 

WHEREAS, the Assignor owns the United States copyrights which have been
registered with the United States Copyright Office and has made applications for
a United States copyright registration with the United States Copyright office
with respect to applications listed on Schedule A hereto (“Copyrights”), owns
the United States patents and the applications for a United States patents
listed on Schedule B (“Patents”), owns the United States trademark applications
and trademarks listed in Schedule C hereto, along with the good-will of the
Assignor to which such trademark applications and trademarks relate
(“Trademarks”) and owns the United States trademark applications filed in the
United States Patent and Trademark Office based on its intent to use the
corresponding mark and listed on Schedule D, along with any good-will of the
Assignor relating to such trademarks (“ITU Marks”); and

 

WHEREAS, pursuant to the Loan Agreement, the Assignor is required to and has
conveyed and granted to Agent for its benefit and for the ratable benefit of
each Lender, a security interest in, among other things, all right, title and
interest of the Assignor in, to and under all of the Assignor’s Copyrights,
Patents and Trademarks, whether presently existing or hereafter arising or
acquired, and all products, substitutions, replacements and proceeds thereof to
secure all obligations of the Assignor to Agent for its benefit and for the
ratable benefit of each Lender, including contingent obligations; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Assignor does hereby absolutely grant and convey to
Agent for its benefit and for the ratable benefit of each Lender, a security
interest in, all of the Assignor’s right, title and interest in, to and under
the following, whether presently existing or hereafter arising or acquired:

 

(a)        Each of the Copyrights which are presently, or in the future may be,
owned by the Assignor, in whole or in part, as well as any application for a
United States copyright registration now or hereafter made with the United
States Copyright Office by the Assignor, as the same may be updated hereafter
from time to time;

 

(b)  Each of the Patents, which are presently, or in the future may be owned by
the Assignor, in whole or in part, as well as all applications for United States
patents now or hereafter owned by the Assignor, as the same may be updated
hereafter from time to time; and

 

(c)  Each of the Trademarks, which are presently, or in the future may be owned
by the Assignor, in whole or in part, together with the good-will associated
with each Trademark, as well as all applications for Trademarks now or hereafter
owned by the Assignor, as the same may be updated hereafter from time to time.

 

1

 

 

Said security interest includes, without limitation, all proceeds thereof, the
right to sue for past, present, and future infringements thereof, all rights
corresponding thereto throughout the world, and all reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof.

 

1)Assignor covenants and warrants that, to the extent that any Patents,
Trademarks and/or Copyrights exist:

 

(a)  it is, to the best of its knowledge, the true and lawful exclusive owner of
all the Copyrights listed on Schedule A and that said Copyrights constitute all
the United States Copyrights registered in the United States Copyright Office
and applications for United States Copyrights that the Assignor now owns;

 

(b)  it is, to the best of its knowledge, the true and lawful exclusive owner
and/or intended assignee of all the Patents listed on Schedule B and that said
Patents constitute all the United States Patents registered in the United States
Patent and Trademark Office and applications for United States Patents that the
Assignor now owns;

 

(c)  it is, to the best of its knowledge, the true and lawful exclusive owner of
all the Trademarks listed on Schedule C and that said Trademarks constitute all
the United States Trademarks registered in the United States Patent and
Trademark Office and applications for Trademarks that the Assignor now owns;

 

(d)  The Assignor agrees, at Agent’s request, on a semi-annual basis to execute
such additional agreements with respect to any new Patent, Trademark and/or
Copyright in which the Assignor hereinafter obtains rights or any ITU Mark which
becomes registered with the United States Patent and Trademark Office. The
Assignor further warrants that it is not aware of any third party claim that any
of the aspects of the Assignor’s present or contemplated business operations
infringe or will infringe on any Patent, Trademark or Copyright. The Assignor
grants to Agent an absolute power of attorney to sign any document which will be
required by the United States Copyright Office or the United States Patent and
Trademark Office in order to record the security interest in the Patents,
Trademarks and Copyrights;

 

(e)  the Patents, Trademarks and Copyrights are subsisting and have not been
adjudged invalid or unenforceable;

 

(f)   Each of the Patents, Trademarks and Copyrights is in use and, to the best
of the Assignor’s knowledge, does not infringe the rights of any other person or
entity;

 

(g)  Assignor is, to the best of its knowledge, the sole and exclusive owner of
the entire and unencumbered right, title and interest in and to each of the
Patents, Trademarks and Copyrights, free and clear of any liens other than
Permitted Encumbrances, charges and encumbrances, including without limitation
pledges, assignments, licenses, registered user agreements, and covenants by
Assignor not to sue third persons, other than the assignment to Lenders pursuant
to this Agreement;

 

(h)   Assignor has the unqualified right to enter into this Agreement and
perform its terms;

 

(i)   Assignor believes it has used, and will use its good faith efforts to
continue to use for the duration of this Agreement, proper statutory notice in
connection with its use of the Patents, Trademarks and Copyrights;

 

(j)  Assignor has used, and will use good faith effort to continue to use for
the duration of this Agreement, consistent standards of quality in its
manufacture or use of products sold under the Trademarks;

 

2

 

 

(k)  At its own expense, the Assignor shall make timely payment of all
post-issuance fees required pursuant to 35 U.S.C. Sec. 41 to maintain in force
rights under each Patent, to the extent that Assignor deems advisable;

 

(l)  Except in the ordinary course of business, the Assignor hereby agrees not
to divest itself of any right under any Copyright, Trademark and/or Patent,
which divestiture would have a material adverse effect on Assignor’s business,
its properties, or its ability to perform its obligations under the Loan
Agreement; and

 

(m) The Assignor agrees to promptly, upon learning thereof, furnish Agent in
writing all pertinent information available to the Assignor with respect to any
infringement or other violation of the Assignor’s rights in any Copyright,
Trademark and/or Patent, which infringement or violation could have a material
adverse effect on the Assignor, its properties or its ability to perform its
obligations under the Loan Agreement and Other Documents (as defined in the Loan
Agreement). To the extent that the Assignor deems advisable, the Assignor
further agrees to prosecute any Persons infringing upon any Copyright, Trademark
and/or Patent to the extent such infringement could have a material adverse
affect on the Assignor, its properties or its ability to perform its obligations
under the Loan Agreement or Other Documents.

 

2)Subject to the provisions of the Loan Agreement, Assignor hereby grants to
Agent and its employees and agents the right to visit Assignor’s facilities
(during normal business hours and upon reasonable notice) which maintain or
store products sold under any of the Patents, Trademarks, or Copyrights, and to
inspect the products and quality control records relating thereto. Assignor
shall do any and all acts reasonably required by Lenders to ensure Assignor’s
compliance herewith.

 

3)Assignor agrees that, until all of the Obligations shall have been satisfied
in full, it will not enter into any agreement which is inconsistent with
Assignor’s obligations under this Agreement, without Lenders’ prior written
consent.

 

4)If, before the Obligations have been satisfied in full,:

 

(a)  Assignor shall obtain rights to any new Trademark, any new Copyright, or
any new patentable inventions, or become entitled to the benefit of any patent
application or patent for reissue, division, continuation, renewal, extension,
or continuation-in-part of any Patent or any improvement on any Patent, the
provisions hereof shall automatically apply thereto and Assignor shall give to
Lenders prompt notice thereof in writing; and

 

(b)  any ITU Mark becomes registered with the United States Patent and Trademark
Office, the terms of this Agreement shall automatically apply without any
further action on the part of the Assignor or Lenders (including, without
limitation, the grant of a security interest by Assignor to Lenders in any such
ITU Mark which becomes registered with the United States Patent and Trademark
Office) and Assignor shall give to Lenders prompt notice in writing of such ITU
Mark becoming registered.

 

5)Assignor authorizes Agent to modify this Agreement by amending Schedules A, B,
C and D to include any future Patents, Trademarks, Copyrights or ITU Marks
covered hereby.

 

6)Upon and during the occurrence of any Event of Default:

 

a)Agent shall have, in addition to all other rights and remedies given to it by
this Agreement, the Loan Agreement, and the Other Documents, those rights and
remedies allowed by law and the rights and remedies of a secured party under the
Uniform Commercial Code as enacted in any jurisdiction in which the Patents,
Trademarks, or Copyrights may be located; and

 

3

 

 

b)Agent may, in addition to any other remedies which may be available to
Lenders, without being deemed to have made an election of remedies, and without
the assignment hereunder being deemed to be anything less than an absolute
assignment, immediately, without demand of performance and without other notice
(except as may be set forth below) or demand whatsoever to Assignor, all of
which are hereby expressly waived, and without advertisement, sell at public or
private sale (or, to the extent required by law, otherwise realize upon in a
commercially reasonable manner), all or from time to time, any of the Patents,
Trademarks, or Copyrights, or any interest which the Assignor may have therein,
and after deducting from the proceeds of sale or other disposition of the
Patents, Trademarks, or Copyrights all reasonable expenses (including all
reasonable expenses for broker’s fees and legal services), may apply the residue
of such proceeds to the payment of the Obligations. Any remainder of the
proceeds after payment in full of the Obligations shall be paid over to the
Assignor. Notice of any sale or other disposition of the Patents, Trademarks, or
Copyrights shall be given to Assignor at least ten (10) business days before the
time of any intended public or private sale or other disposition of the Patents,
Trademarks, or Copyrights is to be made, which notice Assignor hereby agrees
shall be reasonable notice of such sale or other disposition. At any such sale
or other disposition, Agent may, to the extent permissible under applicable law,
purchase the whole or any part of the Patents, Trademarks, or Copyrights sold,
free from any right or equity of redemption on the part of Assignor, which right
and equity of redemption are hereby waived and released.

 

7)At such time as Assignor shall completely satisfy all of the Obligations, this
Agreement shall terminate and Agent shall execute and deliver to Assignor at
Assignor’s expense all releases and other instruments as may be necessary or
proper to release the security interest in and to the Patents, Trademarks, or
Copyrights, subject to any disposition thereof which may have been made by Agent
pursuant hereto and in accordance with the terms hereof.

 

8)Any and all fees, costs and expenses, of whatever kind or nature, including
reasonable attorney fees and legal expenses incurred by Agent in connection with
the preparation of this Agreement and all other documents relating hereto and
the consummation of this transaction, the filing or recording of any documents
(including all taxes in connection therewith) in public offices, the payment or
discharge of any taxes, counsel fees, maintenance fees, encumbrances or
otherwise protecting, maintaining or preserving the Patents, Trademarks, or
Copyrights, in defending or prosecuting any actions or proceedings arising out
of or related to the Patents, Trademarks, or Copyrights, or in the enforcement
by Agent of any of its rights or remedies under this Agreement, the Loan
Agreement or any Other Document shall be borne and paid by Assignor on demand by
Agent and until so paid shall be added to the principal amount of the
Obligations and shall bear interest at the rate of interest chargeable pursuant
to the Loan Agreement upon an Event of Default.

 

9)To the extent that Assignor deems it advisable, Assignor shall have the duty
to prosecute diligently any actions for or of the Patents, Trademarks, or
Copyrights pending as of the date of this Agreement or thereafter until the
Obligations shall have been paid in full, to make federal application on
registrable but unregistered Trademarks, to file and prosecute opposition and
cancellation proceedings and to do any and all acts which are reasonably
necessary or desirable to preserve and maintain all rights in the Patents,
Trademarks, or Copyrights. Any expenses incurred in connection with the Patents,
Trademarks, and Copyrights shall be borne by Assignor. The Assignor shall not
abandon any Patents, Trademarks, or Copyrights other than in the ordinary course
of business without the consent of Agent, which consent shall not be
unreasonably withheld.

 

10)Assignor shall have the right to bring any opposition proceedings,
cancellation proceedings or lawsuit in its own name to enforce or protect the
Patents, Trademarks, or Copyrights, in which event Agent may, if necessary, be
joined as a nominal party to such suit if Agent shall have been satisfied that
it is not incurring any risk of liability because of such joinder. Assignor
shall promptly, upon demand, reimburse and indemnify Agent for all damages,
costs and expenses, including attorney fees, incurred by Agent in the
fulfillment of the provisions of this paragraph. The obligations of the Assignor
under this paragraph shall survive the termination of this Agreement.

 

11)In the event of the occurrence and continuance of a Default or an Event of
Default, Assignor hereby authorizes and empowers Agent to make, constitute and
appoint any officer or agent of Agent as Agent may select, in its sole
discretion, as Assignor’s true and lawful attorney-in-fact, with the power to
endorse Assignor’s name on all applications, documents, papers and instruments
necessary for Agent to use the Patents, Trademarks, or Copyrights, or to grant
or issue any exclusive or nonexclusive license under the Patents, Trademarks, or
Copyrights to anyone else, or necessary for Agent to assign, pledge, convey or
otherwise transfer title in or dispose of the Patents, Trademarks, or Copyrights
to anyone else. Assignor hereby ratifies all that such attorney shall lawfully
do or cause to be done by virtue hereof. This power of attorney shall be
irrevocable for the life of this Agreement.

 

4

 

 

12)If Assignor fails to comply with any of its obligations hereunder, Agent may
do so in Assignor’s name or in Lenders’ name, but at Assignor’s expense, and
Assignor hereby agrees to reimburse Lenders in full for all reasonable expenses,
including reasonable attorney’s fees, incurred by Lenders in protecting,
defending and maintaining the Patents, Trademarks, or Copyrights.

 

13)No course of dealing between Assignor and Agent, nor any failure to exercise,
nor any delay in exercising, on the part of Agent, any right, power or privilege
hereunder or under the Loan Agreement, or under any Other Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

14)All of Agent’s rights and remedies with respect to the Patents, Trademarks,
or Copyrights, whether established hereby or by the Loan Agreement, or by any
other agreement(s) or by law, shall be cumulative and may be exercised singly or
concurrently.

 

15)The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any other
clause or provision of this Agreement in any jurisdiction.

 

16)This Agreement is subject to modification only by a writing signed by the
parties, except as provided elsewhere herein.

 

17)The benefits and burdens of this Agreement shall inure to the benefit of and
be binding upon the respective successors and permitted assigns of the parties.

 

18)The validity and interpretation of this Agreement and the rights and
obligations of the parties shall be governed by the laws of the State of New
York.

 

19)THE PARTIES HERETO AGREE TO THE JURISDICTION OF THE FEDERAL AND STATE COURTS
LOCATED IN NEW YORK IN CONNECTION WITH ANY MATTER ARISING HEREUNDER, INCLUDING
THE COLLECTION AND ENFORCEMENT HEREOF. THE ASSIGNOR AND LENDERS EACH HEREBY
IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT
OR THE ACTIONS OF LENDERS. THIS WAIVER IS MADE KNOWINGLY AND IN CONSIDERATION OF
THE ADVANCES MADE UNDER THE LOAN AGREEMENT.

 

20)This Agreement, the Loan Agreement and the Other Documents embody the entire
agreement and understanding between the Assignor and Lenders and supersedes all
prior agreements and understandings relating to the subject matter hereof and
thereof.

 

[SIGNATURE PAGES TO FOLLOW]

 

5

 

 

WITNESS the execution hereof under seal as of the day and year first above
written.

 

ATTEST:   HUDSON TECHNOLOGIES COMPANY         /s/ Stephen P. Mandracchia   BY:
/s/ Brian F. Coleman Name: Stephen P. Mandracchia   Name: Brian F. Coleman
Title: Secretary   Title: President

 

[SIGNATURE PAGE TO FOLLOW]

 

6

 

 

  PNC BANK, NATIONAL ASSOCIATION         By: /s/ Ivan Trajkovic   Name: IVAN
TRAJKOVIC   Title: Vice President

 

7

 

 

STATE OF New Jersey :   SS: COUNTY OF Middlesex :

 

I CERTIFY that on June 22, 2012, BRIAN F. COLEMAN personally came before me and
stated under oath to my satisfaction that:

 

(a) this person is the President of Hudson Technologies Company, the corporation
named in this Instrument;

(b) this Instrument was signed and delivered by the corporations as its
voluntary act duly authorized by a proper resolution of its Board of Directors;
and

(c) this person signed this acknowledgement to attest to the truth of these
facts.

 

Signed and sworn to before me on

June 22, 2012

 

/s/ Joan E. Fabrizzi  

 

Joan E. Fabrizzi   Notary Public, State of New Jersey   My Commission Expires
Feb. 24, 2015  

 

STATE OF NEW JERSEY :   SS: COUNTY OF MIDDLESEX :

 

I CERTIFY that on June 22, 2012, IVAN TRAJKOVIC, personally came before me and
stated under oath to my satisfaction that:

 

(a) this person is the Vice President of PNC Bank, a National Association, the
corporation named in this Instrument;

(b) this Instrument was signed and delivered by the corporation as its voluntary
act duly authorized by a proper resolution of its Board of Directors;

(c) this person knows the proper seal of the corporation which was affixed to
this Instrument;

(d) this person signed this acknowledgement to attest to the truth of these
facts.

 

Signed and sworn to before me on

June 22, 2012

 

/s/ Joan E. Fabrizzi  

 

Joan E. Fabrizzi   Notary Public, State of New Jersey  

My Commission Expires Feb. 24, 2015

 

 

8

 

 

SCHEDULE A

(Copyrights)

 

NONE

 

9

 

 

SCHEDULE B

 

Hudson Technologies Company

Patent Schedule

 

OFGS No   Patent No   Appln No   Issue Date   Title                   5721-0055
  6,505,475   09/577,703   14-Jan-03   METHOD AND APPARATUS FOR MEASURING AND
IMPROVING EFFICIENCY IN REFIGERATION SYSTEMS                   5721-0056  
7,059,143   10/338,941   13-Jun-06   METHOD AND APPARATUS FOR MEASURING AND
IMPROVING EFFICIENCY IN REFIGERATION SYSTEMS                   5721-0057  
7,086,240   11/182,249   08-Aug-06   METHOD AND APPARATUS FOR MEASURING AND
IMPROVING EFFICIENCY IN REFIGERATION SYSTEMS                   5721-0058  
7,533,536   11/463,101   19-May-09   METHOD AND APPARATUS FOR MEASURING AND
IMPROVING EFFICIENCY IN REFIGERATION SYSTEMS                   5721-0002  
7,805,952   12/468,506   05-Oct-10   METHOD AND APPARATUS FOR MEASURING AND
IMPROVING EFFICIENCY IN REFIGERATION SYSTEMS

 

10

 

 

SCHEDULE C

(Trademarks)

 

NONE

 

11

 

 

SCHEDULE D

(ITU Marks)

 

NONE

 

12

 

